Case 1:21-cv-20684-UU Document 1-6 Entered on FLSD Docket 02/18/2021 Page 1 of 1

MIAMI HERALD.COM

Twitter opens office in Miami

BY MIAMI STAFE
JULY 09, 2015 10:07 PM,

UPDATED FEBRUARY 07, 2019 03:34 AM

Twitter is the latest Silicon Valley tech powerhouse to announce it is opening an office in Miami.

Twitter’s office, at 1395 Brickell Ave., opens with six employees but is expected to grow, said a
spokswoman Thursday after the company announced the news on #DaleTwitterMiami. The local
team will support large and mid-market sales, media partnerships, marketing Communications
and brand strategy. The Miami office will be lead by Guilherme Ribenboim, vice president of
Twitter Latin America, with the help of Marco Botero, head of sales for Twitter Miami and Matt
Drinkwater, head of agency relations. Ribenboim leads Twitter’s sales operation in Latin
America as well as relations with sales partners that serve the needs of agencies and businesses
in the region. Twitter, operating in Latin America since 2012, now has more than 100 employees
distributed in offices in Brazil, Colombia, Mexico and now Miami.

Twitter joins Facebook, Google, Uber, Lyft, Square, Instacart, Postmates, Shyp and other Silicon
Valley tech companies with offices in the Miami area.
